PER CURIAM.
Appellant, a chiropractic physician, appeals a final order requiring him to reimburse Medicaid in the amount of $70,518.26 and personally fining him $5,000 for having claimed and been paid for unauthorized and unsubstantiated services. Because appellant did not file any exceptions to the Administrative Law Judge’s recommended order, he has not reserved any of his claims here for review. See Fla. Dept. of Corrections v. Bradley, 510 So.2d 1122, 1124 (Fla. 1DCA 1987). We have nonetheless reviewed the briefs and records and find that in a substantial number of patients, Dr. Rubinstein submitted claims for which there was no medical necessity demonstrated nor was there adequate support of any standardized methods to show patients in need of the services. We also observed that there is ample competent and substantial evidence to fully support the Administrative Law Judge’s finding as adopted by the agency. We find that there was no error in the case not having been referred to the attorney general for criminal prosecution. The acts which precipitated the complaint and order were much more appropriately handled by the Agency for Health Care Administration which is the agency responsible for overseeing part of the Medicaid program covering overpayments of Medicaid money. Moreover, the Administrative Law Judge found there was no reasonable basis to suspect there was a criminal violation.
Affirmed.